Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 8/30/2022. Claims 1-2 and 7-21 have been examined in this application.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
Response to Amendments
3.	Applicant’s amendments to claims 1 and 20-21 are acknowledged. 
Response to Arguments
4.	The Examiner has applied new art to the currently pending claims after a search of the claims on RCE, rendering arguments directed towards previous cited art moot.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-2, 7, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (United States Patent Application Publication Number: US 2011/0145068). 
	As per claim 1, King teaches A system comprising:  (see title and abstract, Examiner’s note: associating rendered advertisements with digital content). 
	a data processing device system;  a processor-accessible memory device system communicatively connected to the data processing device system;  and an input-output device system communicatively connected to the data processing device system and a communications network, wherein the data processing device system is configured, via a program stored in the processor-accessible memory device system, at least to: perform functions of the ad system  (see paragraphs 0052-0055 and 0602, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network through a wired or wireless connection (see paragraphs 0052-0055).  Further 0602 teaches the system aggregates interest and other information like demographics and metadata to provide them to interest parties ). 
	and receive, via the communications network and the input-output device system, from the system, a first indication of observable presentation of a visual indicator, the first indication consistent with origination from a program detecting observable presentation of the visual indicator via monitoring of device-presented content by the program,  determine particular content associated with the received first indication of observable presentation of the visual indicator,  store, in the system and in response to determining that the particular content is associated with the received first indication of observable presentation of the visual indicator, a recorded-presentation indication indicating that the particular content or information associated therewith has been device-presented, (see paragraphs 0033, 0035, 0052-0054, 0602, 0627, 0624,  and Figure 9G, Examiner’s note: teaches software running on computers for processing information from rendered documents and other sources (such as information displayed on a screen or monitor)(see paragraphs 0052-0054).  Paragraphs 0033, 0035, 0627 teach the advertisement may be presented on a screen like a webpage. Paragraph 0624, 0602, and corresponding Figure 9G teaches the system tracking ad interaction information like time when an ad visible but not viewed and time in publication for reporting back to the advertiser). 
	receive, via the communications network and the input-output device system, from a second device system, a second indication of a user interaction with the visual indicator, the second indication consistent with origination from a/the program, the second device system distinct from the first device system,  determine that the particular content is associated with the received second indication of the user interaction with the visual indicator,  and store, in the system and in response to determining that the particular content is associated with the received second indication of the user interaction with the visual indicator, an interaction indication that the particular content has been interacted with by a user, (see paragraphs 0052-0054, 0573, 0575, 0578, 0602, 0624, 0627, and Figure 9G Examiner’s note: teaches software running on computers for processing information from rendered documents and other sources (such as information displayed on a screen or monitor)(see paragraphs 0052-0054). Paragraphs 0573, 0575, 0578, 0627 teach using a camera of a cell phone to capture a QR code to for example purchase a product from an advertisement on a webpage.  Figure 9G, 0602, and 0624 discuss the system tracking this ad information or effectiveness information like time viewed or time of interactions for reporting back to the advertiser).  
	wherein the observable presentation of the visual indicator is a first observable presentation of the visual indicator, (see paragraphs 0033, 0035, 0627, and 0624, Examiner’s note: Paragraphs 0033, 0035, 0627 teach the advertisement may be presented on a screen like a webpage. Paragraph 0624 and corresponding Figure 9G teaches tracking time when an ad visible but not viewed and time in publication for reporting back to the advertiser).
	and wherein the second device system is configured by a/the program at least to analyze an image of the visual indicator captured by a camera system of the second system, the image including a second observable presentation of the visual indicator (see paragraph 0067, Examiner’s note: capture device may include some of all of the routines and methods described herein including identifying documents and information associated with captured information, performing actions like purchasing products and displaying supplemental information). 
	As shown above, King clearly generally teaches the general concept of displaying an ad on a monitor or electronic medium (see paragraphs 0033-0035 and 0627), capturing the QR or other code in the ad based on use of another machine like a cell phone (see paragraphs 0573, 0578, and Figure 4), where the system based on that information tracks advertising effectiveness and interest (like time an ad is visible but not  viewed, time viewed, and time of interactions)  to provide to interested parties like advertisers (see Figure 9C, 0624, and 0602).  King further teaches that the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067). 
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) wherein the data processing device is configured, via a program stored in the processor accessible memory device system, at least to (b) a/the first device system, (c) a/the content monitoring program, (d) processor-accessible memory device, (e) a different program distinct from the content monitoring program, and (f) by the different program. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.
	As per claim 2, King teaches
	wherein the particular content associated with the received first indication of observable presentation of the visual indicator is different than the visual indicator (see paragraphs 0575-0578, Examiner’s note: identifying the rendered advertisement based on capturing or scanning a code like a QR code). 
 	 As per claim 7, King teaches
	wherein the visual indicator is a static, visible image representation of a code (see paragraphs 0575-0578 and 0626, Examiner’s note: identifying the rendered advertisement based on capturing or scanning a code like a QR code.  Additionally teaches it may be watermarked (see paragraph 626)).
	As per claim 16,King teaches
	wherein the system executes the program and provides the first observable presentation of the visual indicator via a display device system of system (see paragraphs 0033, 0035, 0052-0054, 0602, 0627, 0624,  and Figure 9G, Examiner’s note: teaches software running on computers for processing information from rendered documents and other sources (such as information displayed on a screen or monitor)(see paragraphs 0052-0054).  Paragraphs 0033, 0035, and 0627 teach the advertisement may be presented on a screen like a webpage. Paragraph 0624 and corresponding Figure 9G teaches tracking ad interaction time when an ad visible but not viewed and time in publication for reporting back to the advertiser).
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) the first device system executes the content monitoring program, and (b) the first device system. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.
	As per claim 17, King teaches
	wherein the user interaction includes a photographing of the visual indicator at a device different than a device that provides the first observable presentation of the visual indicator. (see paragraphs 0052-0054 and 0573-0575, Examiner’s note: teaches software running on computers for processing information from rendered documents and other sources (such as information displayed on a screen or monitor)(see paragraphs 0052-0054).  Paragraphs 0573-0575 teaches a capturing device capturing a bar code).  
	As per claim 19, King teaches
	wherein the visual indicator is configured to attract user interaction (see paragraphs 0575-0576, Figure 4, Examiner’s note: Figure 4 described in paragraphs 0575-0576 teaches displaying codes that can be captured by the user with a phone).
	As per claim 20, King teaches A visual indication presentation and interaction processing method (see abstract and title, Examiner’s note: system and method for associating rendered advertisements with digital content). 
	 executed by a data processing device system communicatively connected to a processor-accessible memory device system and an input-output device system, the method comprising: to perform ad system functions (see paragraphs 0052-0055, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network by a wired or wireless connection).
	receiving, via a communications network and the input-output device system, from the system, a first indication of observable presentation of a visual indicator, the first indication consistent with origination from a/the program detecting observable presentation of the visual indicator via monitoring of device-presented content by the program;  determining particular content associated with the received first indication of observable presentation of the visual indicator;  storing, in the system and in response to determining that the particular content is associated with the received first indication of observable presentation of the visual indicator, a recorded-presentation indication indicating that the particular content or information associated therewith has been device-presented; (see paragraphs 0033, 0035, 0052-0054, 0602, 0627, 0624,  and Figure 9G, Examiner’s note: teaches software running on computers for processing information from rendered documents and other sources (such as information displayed on a screen or monitor)(see paragraphs 0052-0054).  Paragraphs 0033, 0035, 0627 teach the advertisement may be presented on a screen like a webpage. Paragraph 0624 and corresponding Figure 9G teaches tracking ad interaction or effectiveness like a time when an ad visible but not viewed and time in publication for reporting back to the advertiser).
	receiving, via the communications network and the input-output device system, from a second device system, a second indication of a user interaction with the visual indicator, the second indication consistent with origination from the program, the second device system distinct from the first device system; determining that the particular content is associated with the received second indication of the user interaction with the visual indicator;  and storing, in the system and in response to determining that the particular content is associated with the received second indication of the user interaction with the visual indicator, an interaction indication that the particular content has been interacted with by a user, (see paragraphs 0052-0054, 0573, 0575, 0578, 0602, 0624, and Figure 9G Examiner’s note: teaches software running on computers for capturing information from rendered documents and other sources (such as information displayed on a screen or monitor)(see paragraphs 0052-0054). Paragraphs 0573, 0575, 0578 teach using a camera to capture a QR code to for example purchase a product.  Figure 9G and 0624 discuss tracking this information like time viewed or time of interactions for reporting back to the advertiser). 
	wherein the observable presentation of the visual indicator is a first observable presentation of the visual indicator, (see paragraphs 0033, 0035, 0627, and 0624, Examiner’s note: Paragraphs 0033, 0035, 0627 teach the advertisement may be presented on a screen like a webpage. Paragraph 0624 and corresponding Figure 9G teaches tracking time when an ad visible but not viewed and time in publication for reporting back to the advertiser).
	and wherein the second device system is configured by the program at least to analyze an image of the visual indicator captured by a camera system of the second device system, the image including a second observable presentation of the visual indicator.  (see paragraph 0067, Examiner’s note: capture device may include some of all of the routines and methods described herein including identifying documents and information associated with captured information, performing actions like purchasing products and displaying supplemental information).
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) executed by a data processing device system communicatively connected to a processor-accessible memory device system and an input-output device system, the method comprising:, (b) a/the first device system, (c) a/the content monitoring program, (d) processor-accessible memory device (e) a different program distinct from the content monitoring program, and (f) by the different program.
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.

	As per claim 21, King teaches One or more non-transitory computer-readable storage mediums storing a program executable by one or more data processing devices of a data processing device system communicatively connected to an input-output device system and a communications network, the program comprising: perform functions (see paragraphs 0052-0055 and 0638, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network via a wired or wireless connection).
	first reception instructions configured to cause reception, via the communications network and the input-output device system, from the system, of a first indication of observable presentation of a visual indicator, the first indication consistent with origination from a/the program detecting observable presentation of the visual indicator via monitoring of device-presented content by the program; first determination instructions configured to cause a determination of particular content associated with the received first indication of observable presentation of the visual indicator;  first storage instructions configured to cause storage, in the system and in response to determining that the particular content is associated with the received first indication of observable presentation of the visual indicator, of a recorded- presentation indication indicating that the particular content or information associated therewith has been device-presented; (see paragraphs 0033, 0035, 0052-0054, 0602, 0627, 0624,  and Figure 9G, Examiner’s note: teaches software running on computers for capturing information from rendered documents and other sources (such as information displayed on a screen or monitor)(see paragraphs 0052-0054).  Paragraphs 0033, 0035, 0627 teach the advertisement may be presented on a screen like a webpage. Paragraph 0624 and corresponding Figure 9G teaches tracking ad interaction or effectiveness information time when an ad visible but not viewed and time in publication for reporting back to the advertiser).
	second reception instructions configured to cause reception, via the communications network and the input-output device system, from a second device system, of a second indication of a user interaction with the visual indicator, the second indication consistent with origination from the program, the second device system distinct from the first device system;  second determination instructions configured to cause a determination that the particular content is associated with the received second indication of the user interaction with the visual indicator;  and second storage instructions configured to cause storage, in the system and in response to determining that the particular content is associated with the received second indication of the user interaction with the visual indicator, of an interaction indication that the particular content has been interacted with by a user, (see paragraphs 0052-0054, 0573, 0575, 0578, 0602, 0624, and Figure 9G, Examiner’s note: teaches software running on computers for capturing information from rendered documents and other sources (such as information displayed on a screen or monitor)(see paragraphs 0052-0054). Paragraphs 0573, 0575, 0578 teach using a camera to capture a QR code to for example purchase a product.  Figure 9G and 0624 discuss tracking this ad interaction information and effectiveness information like time viewed or time of interactions for reporting back to the advertiser).
	wherein the observable presentation of the visual indicator is a first observable presentation of the visual indicator, (see paragraphs 0033, 0035, 0627, and 0624, Examiner’s note: Paragraphs 0033, 0035, 0627 teach the advertisement may be presented on a screen like a webpage. Paragraph 0624 and corresponding Figure 9G teaches tracking time when an ad visible but not viewed and time in publication for reporting back to the advertiser).
	and wherein the second device system is configured by the program at least to analyze an image of the visual indicator captured by a camera system of the second device system, the image including a second observable presentation of the visual indicator (see paragraph 0067, Examiner’s note: capture device may include some of all of the routines and methods described herein including identifying documents and information associated with captured information, performing actions like purchasing products and displaying supplemental information).

	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) One or more non-transitory computer-readable storage mediums storing a program executable by one or more data processing devices of a data processing device system communicatively connected to an input-output device system and a communications network, the program comprising::, (b) a/the first device system, (c) a/the content monitoring program, (d processor-accessible memory device, (e) a different program distinct from the content monitoring program, and (f) by the different program.
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.

8.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (United States Patent Application Publication Number: US 2011/0145068) further in view of Cafaro et al. (United States Patent Application Publication Number: US 2015/0074533). 
	As per claim 8, King teaches
	wherein the first indication of observable presentation of the visual indicator includes a indicator indicating a time of initiation of the first observable presentation of the visual indicator (see paragraph 0624 and Figure 9G, Examiner’s note: time in publication or time visible but not viewed). 
	As shown above King clearly teaches tracking when an is visible but not viewed or time in publication but does not expressly teach using a time stamp. 
	However, Cafaro et al. which is in the art of tracking user interaction with ads (see abstract and paragraph 0066) teaches using a time stamp (see paragraph 0066, Examiner’s note: a timestamp indicating a date and/or time that the individual viewed or accessed the content item). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified King with the aforementioned teachings from Cafaro et al. with the motivation of using a commonly known computer element to track interaction in content like ads (see Cafaro et al. paragraph 0066), when tracking user interaction with ads to report to interested parties is known (see King paragraphs 624, 602, and Figure 9G). 

9.	Claim(s) 9-12 rejected under 35 U.S.C. 103 as being unpatentable over King et al. (United States Patent Application Publication Number: US 2011/0145068) further in view of Cafaro et al. (United States Patent Application Publication Number: US 2015/0074533) further in view of Lam et al. (United States Patent Application Publication Number: US 2010/0250330). 
	As per claim 9, King teaches
	wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to: perform functions of the system  (see paragraphs 0052-0055, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network).
	and receive from system, via the communications network and the input- output device system, a conclusion time indication indicating a time of conclusion of the first observable presentation of the visual indicator;  (see paragraph 0624 and Figure 9G, Examiner’s note: time viewed). 
	determine, based at least on an analysis of the time of initiation of the first observable presentation of the visual indicator and the time of conclusion of the first observable presentation of the visual indicator, ad interaction information; and store, in the system in association with the recorded-presentation indication indicating that the particular content has been device- presented, and ad interaction information  (see paragraph 0624, 0602, and Figure 9G, Examiner’s note: tracking both time viewed and time visible but not viewed).
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to: (b) the first device, and (c) processor-accessible memory device system. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.
	King in view of Cafaro et al. does not expressly teach tracking a duration of time between an impression and a response or more specifically as recited in the claims a duration of time of the first observable presentation of the visual indicator; and a duration indication indicating the determined duration of time of the first observable presentation of the visual indicator.  
	However Lam teaches tracking a duration of time between an impression and a response or more specifically as recited in the claims a duration of time of the first observable presentation of the visual indicator; and a duration indication indicating the determined duration of time of the first observable presentation of the visual indicator (see Figure 4, paragraph 0041, Examiner’s note: teaches interaction data may include an amount of time between presentation of an advertisement and a response). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified King in view of Cafaro et al. with the aforementioned teachings from Lam with the motivation of providing a way to determine interactions rates like how long an content like an ad is visible until a response is received like a view (see Lam paragraph 0041 and Figure 4), when King clearly teaches the information that would be used in such a calculation is collected like tracking time of viewed, time visible but not viewed, and time in publication (See King Figure 9G) and aggregating such data to provide to interested parties like advertisers (see King paragraph 602).
	As per claim 10, King teaches
	wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to: perform functions of the system (see paragraphs 0052-0055, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network via a wired or wireless connection).
	receive from the system, via the communications network and the input- output device system, a user interaction time indication indicating a time of user interaction with the visual indicator; (see paragraph 0624 and Figure 9G, Examiner’s note: time of interactions).
	determine, based at least on an analysis of the time of initiation of the first observable presentation of the visual indicator and the user interaction time indication indicating the time of user interaction with the visual indicator, ad information and store, in the system in association with the recorded-presentation indication indicating that the particular content has been device- presented, ad information.   (see paragraph 0624, 0602, and Figure 9G, Examiner’s note: tracking both time of interactions and time visible but not viewed and reporting it back to interested parties).
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to: (b) the second device system and (c) processor-accessible memory device system. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.
	King does not expressly teach tracking a duration of time between an impression and a response or more specifically as recited in the claims a duration of elapsed time until occurrence of the user interaction with the visual indicator; and a user interaction elapsed time indication indicating the determined duration of elapsed time until occurrence of the user interaction with the visual indicator.  
	However, Lam teaches tracking a duration of time between an impression and a response or more specifically as recited in the claims a duration of elapsed time until occurrence of the user interaction with the visual indicator; and a user interaction elapsed time indication indicating the determined duration of elapsed time until occurrence of the user interaction with the visual indicator (see Figure 4, paragraph 0041, Examiner’s note: teaches interaction data may include an amount of time between presentation of an advertisement and a response). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified King in view of Cafaro et al. with the aforementioned teachings from Lam with the motivation of providing a way to determine interactions rates like how long an ad is visible until a response is received like a view or interaction (see Lam paragraph 0041 and Figure 4), when King clearly teaches the information that would be used in such a calculation is calculated like tracking time of viewed, time visible but not viewed, time of interactions and time in publication (See King Figure 9G) and aggregating such data to provide to interested parties (see King paragraph 602).
	As per claim 11, King teaches
	wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to: perform functions of the system (see paragraphs 0052-0055, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network wired or wireless network).
	determine, based at least on an analysis of the time of initiation of the first observable presentation of the visual indicator, an offer-available time indication indicating a time in which an offer is available; store, in the system in association with the recorded-presentation indication indicating that the particular content has been device- presented, the determined offer-available time indication indicating the time in which the offer is available; (see paragraphs 602, 0624 and Figure 9G, Examiner’s note: time in publication or time visible but not viewed). 
	determine, based at least on an analysis of the time in which the offer is available and the time of user interaction, an offer-acceptance indication indicating that the offer is accepted by the user interaction; and store, in the system, the offer-acceptance indication (see paragraphs 0602, 0624 and Figure 9G, examiner’s note: tracking time of interactions and time viewed).
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to:  and (b) processor-accessible memory device system. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.

	As per claim 12, King teaches
	wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to: perform functions of the system (see paragraphs 0052-0055, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network).
	 transmit, in response to determining the offer-acceptance indication and via the communications network and the input-output device system, an instruction to execute a provision of a product, service, or both a product and service (see paragraphs 0052-0053 and 0586-0587, Examiner’s note: system can be performed by many computers running software and 0586-0587 teach providing information like purchasing a product or making a reservation in response to the captured advertisement). 
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known

10.	Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (United States Patent Application Publication Number: US 2011/0145068) further in view of Song et al. (United States Patent Application Publication Number: US 2016/0155141). 
	As per claim 13, King teaches
	wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to: perform functions of the system (see paragraphs 0052-0055, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network via a wired or wireless connection).
	 transmit to the system, in response to determining that the particular content is associated with the received second indication of the user interaction with the visual indicator and via the communications network and the input-output device system, an instruction to visually present a web page associated with the particular content (see paragraph 0052-0055, 0067, and 0591, Examiner’s note: system may be performed by multiple devices or for example the capture device can perform actions (such as purchasing products, displaying advertisements, presenting supplemental information).  It is noted that the capture device reads on claim 14 that further defines the third device and the second device are the same device.  Paragraph 0591 teaches providing a webpage). 
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) wherein the data processing device system is configured, via the program stored in the processor-accessible memory device system, at least to and (b) a third device system. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.
	King does not expressly teach a webpage including a tracking pixel configured to track a user's visit to the web page.  
	However, Song et al. which is in the art of analyzing online advertising performance by receiving data records that include events characterizing interactions between users and online advertisement campaigns (see abstract) teaches including a tracking pixel configured to track a user's visit to the web page (see paragraph 0076, Examiner’s note: user may click on an advertisement and view a webpage that include a tracking pixel that may be configured to send a message to one or more servers identifying the loading of a webpage and the purchase of a product). 
	Before the effective filing date of the clamed invention it would have been obvious for one of ordinary skill in the art to have modified King with the aforementioned teachings from Song et al. with the motivation of using a commonly known advertising computer element for tracking users activity on webpages (see Song et al. paragraph 0076), when King teaches tracking users activity on the internet to provide advertisement effectiveness to interested parties like advertisers (see Figure 9G and 602) and additionally teaches providing a webpage to a user in response to a user clicking on a webpage (see paragraph 0591). 
	As per claim 14, King teaches
	system provides the second indication of the user interaction with the visual indicator and presents the web page associated with the particular content (see paragraph 0052-0055, 0067, and 0591, Examiner’s note: system may be performed by multiple devices or for example the capture device can perform actions (such as purchasing products, displaying advertisements, presenting supplemental information).  It is noted that the capture device reads on claim 14 that further defines the third device and the second device are the same device.  Paragraph 0591 teaches providing a webpage). 
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) wherein the third device system is the second device system, such that the third device system and the second device system are the same device system, and such that the same device. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.
	King does not expressly teach a webpage including the tracking pixel configured to track the user's visit to the web page.  
	However, Song et al. which is in the art of analyzing online advertising performance by receiving data records that include events characterizing interactions between users and online advertisement campaigns (see abstract) teaches including a tracking pixel configured to track a user's visit to the web page (see paragraph 0076, Examiner’s note: user may click on an advertisement and view a webpage that include a tracking pixel that may be configured to send a message to one or more servers identifying the loading of a webpage and the purchase of a product). 
	Before the effective filing date of the clamed invention it would have been obvious for one of ordinary skill in the art to have modified King with the aforementioned teachings from Song et al. with the motivation of using a commonly known advertising computer element for tracking users activity on webpages (see Song et al. paragraph 0076), when King teaches tracking users activity on the internet to provide advertisement effectiveness to interested parties like advertisers (see Figure 9G and 602) and additionally teaches providing a webpage to a user in response to a user clicking on a webpage (see paragraph 0591). 

	As per claim 15, King teaches
	system provides the first indication of the observable presentation of the visual indicator and presents the web page associated with the particular content (see paragraphs 0052-0055 and 0601, Examiner’s note: teaches capture devices, computers, and other components on the network include memory containing computer executable instructions for processing received data or information captured from rendered documents or other sources (such as information displayed on a screen or on a monitor).  Teaches these devices communicate over a network.  Paragraph 0601 teaches an advertisement is associated with a webpage and the system associates the advertisement with digital content).
	So, while as discussed above King clearly teaches the general concept of Applicant’s claim, King just does not expressly teach the specific implementation claimed of this computer with software performing this function, another computer with software performing this function, etc. or more specifically as recited in the claims (a) wherein the third device system is the first device system, such that the third device system and the first device system are the same device system, and such that the same device system. 
	However, King clearly teaches that the system that performs the above functions is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067), as discussed above.
	Therefore it would have been obvious for one of ordinary skill in the art to have modified King with the teachings of King with the motivation of having a certain computer perform functions with software, another computer perform functions with software, etc. as a mere design choice of which computers perform the corresponding functions in the distributed computing system, when King practically suggests as much by teaching  the system is performed in a distributed computing environment by being performed across multiple computers running software where the computers communicate over a network by a wired or wireless connection (see paragraphs 0053-0055),  and that the functions being performed by different computers can be interchangeable (for example this device performing this function or that instead this other device performing that function in another implementation)(see paragraphs 0052-0053, 0055, 0057, and 0067) are known.
	King does not expressly teach a webpage including the tracking pixel configured to track the user's visit to the web page.  
	However, Song et al. which is in the art of analyzing online advertising performance by receiving data records that include events characterizing interactions between users and online advertisement campaigns (see abstract) teaches including a tracking pixel configured to track a user's visit to the web page (see paragraph 0076, Examiner’s note: user may click on an advertisement and view a webpage that include a tracking pixel that may be configured to send a message to one or more servers identifying the loading of a webpage and the purchase of a product). 
	Before the effective filing date of the clamed invention it would have been obvious for one of ordinary skill in the art to have modified King with the aforementioned teachings from Song et al. with the motivation of using a commonly known advertising computer element for tracking users activity on webpages (see Song et al. paragraph 0076), when King teaches tracking users activity on the internet to provide advertisement effectiveness to interested parties like advertisers (see Figure 9G and 602) and additionally teaches providing a webpage to a user in response to a user clicking on a webpage (see paragraph 0591) are known.

11.	Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (United States Patent Application Publication Number: US 2011/0145068) further in view of Quinn et al. (United States Patent Application Publication Number: US 2010/0241507). 

	As per claim 18, King does not expressly teach wherein the user interaction includes a touching of a display region of a touch-enabled display device that provides the first observable presentation of the visual indicator 
	However, Quinn  et al. which is in the art of ads (see abstract) teaches wherein the user interaction includes a touching of a display region of a touch-enabled display device that provides the first observable presentation of the visual indicator (see paragraphs 0418, 0217, and 0283-0284, Examiner’s note: touch screen display where a user can scroll up and down and if the browser application window is scrolled beyond that scroll range, the advertising content ad exposure duration reporting can be ceased for a time in which the advertising content is scrolled out of viewable range, can be resumed if and when the content is brought back into view). 
	Examiner’s note: page 39 of the specification as filed teaches this limitation Further in this regard, if the television 102b is equipped with a touchscreen, user interaction with the visual indicator 109a may occur at the television 102b via a user 15 touching the visual indicator 109a in addition to or in lieu of capturing an image of the visual indicator 109a. Accordingly, it can be seen that different embodiments of the present invention utilize different manners of user interaction with the visual indicator 109a for different benefits in different contexts, and the invention as a whole is not limited to any particular user interaction technique. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified King with the aforementioned teachings from Quinn et al. with the motivation of tracking other user interactions with a user viewing an advertisement (see Quinn et al. paragraphs 0418, 0217, and 283-0284), when tracking other user interactions including those for an electronic advertisement to report back to an advertiser for advertisement effectiveness is known (see King paragraphs 0602, 0033-0035, and Figure 9G). 


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Tack-don et al. (United States Patent Application Publication Number: US 2001/0023457) teaches a user can directly use network services provided by the advertiser by scanning an image (see abstract and Figure 2A) 
	b.	Apple et al. (United States Patent Application Publication Number: US 2007/0038516) teaches a system for measuring user viewing and response to an advertisement where the user can take a picture of a barcode via a wireless device camera (see abstract, title, and paragraph 0465) 
	c.	Yasuda (United States Patent Application Publication Number: US 2007/0214043) teaches capturing a QR code by a mobile phone where this QR code is originally presented on the computer (see abstract and Figure 2) 
	d.	Murray et al. (United States Patent Application Publication Number: US 2011/0041168) teaches a tracking bug or a pixel tag on a webpage that is designed to monitor who is reading the webpage and the user’s activity on the webpage (see paragraph 0035) 
	e.	Hartson et al. (United States Patent Application Publication Number: US 2013/0188095) teaches scanning a code to be provided supplemental content (see abstract and Figure 2) 
	f.	Kandregula (United States Patent Application Publication Number: US 2014/0110468) teaches identifying usage of quick response codes (see abstract and Figure 1) 
	g.	Kandregula (United States Patent Application Publication Number: US 2014/0155022) teaches capturing images of interest in the foreground of a cell phone where one could be a two dimensional code to provide additional information (see abstract and Figure 6) 
	h.	Velusamy (United States Patent Application Publication Number: US 2015/0199084) teaches scanning a code on a screen to be provided additional information from an advertiser (see Figure 6A and paragraph 0049)
	i. 	Ng (United States Patent Application Publication Number: US 2016/0267524) teaches user interaction with a webpage is commonly tracked using a combination of a tracking pixel and a cookie (see paragraph 0002) 
	j.	 Gupta et al. (United States Patent Application Publication Number: US 2021/0021901) teaches scanning a QR code presented on a device with a cell phone to be provided additional information regarding the advertisement (See abstract and Figures 1 and 2a).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3682